MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Aug 03 2018, 8:45 am

court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Derick W. Steele                                         Curtis T. Hill, Jr.
Deputy Public Defender                                   Attorney General of Indiana
Kokomo, Indiana
                                                         Jesse R. Drum
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Michael E. Wisehart,                                     August 3, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         34A02-1711-CR-2599
        v.                                               Appeal from the Howard Superior
                                                         Court
State of Indiana,                                        The Honorable William C.
Appellee-Plaintiff.                                      Menges, Jr., Judge
                                                         Trial Court Cause No.
                                                         34D01-0909-FA-794



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 34A02-1711-CR-2599 | August 3, 2018          Page 1 of 13
                                       Statement of the Case
[1]   Michael E. Wisehart appeals the trial court’s revocation of his probation. He

      raises two issues for our review, which we reorder and restate as follows:


              1.       Whether the trial court abused its discretion when it
                       revoked his probation because the trial court had failed to
                       notify him of the terms of his probation.

              2.       Whether the trial court abused its discretion when it
                       ordered him to serve the balance of his previously
                       suspended sentence.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On September 1, 2009, the State charged Wisehart with eight counts of various

      drug-related offenses. Subsequently, Wisehart pleaded guilty to one count of

      dealing in methamphetamine, as a Class B felony; one count of possession of a

      controlled substance, as a Class D felony; and one count of possession of

      marijuana, as a Class D felony. The trial court accepted Wisehart’s guilty plea

      and sentenced him to an aggregate term of twenty-six years, with eighteen years

      executed in the Department of Correction and eight years suspended to

      supervised probation.


[4]   In early 2016, Wisehart petitioned the trial court to modify his sentence based

      on the fact that he had completed the equivalent of more than fourteen years of

      his sentence and that he had completed several rehabilitation and education


      Court of Appeals of Indiana | Memorandum Decision 34A02-1711-CR-2599 | August 3, 2018   Page 2 of 13
      classes. After a hearing, the court ordered that Wisehart be evaluated for the re-

      entry program and took the matter under advisement. An individual with the

      New Castle Correctional Facility evaluated Wisehart and created a report.

      According to that report, which Wisehart signed, Wisehart was also serving a

      twenty-year sentence for sexual misconduct with a minor, as a Class B felony,

      while he was serving his sentence for the instant drug offenses. The report also

      listed all of the programs that Wisehart had completed while incarcerated.


[5]   Thereafter, on April 6, the trial court issued an order in which it: amended

      Wisehart’s sentence; ordered that he be released from the Department of

      Correction on August 3; and approved his participation in the community

      transitions program. As a specific condition of the community transitions

      program, the court ordered Wisehart to successfully complete a re-entry

      program. On April 13, the parties signed a re-entry program participation

      agreement.


[6]   Some thirteen months later, on May 10, 2017, Wisehart’s probation officer

      notified the State that the re-entry program intended to terminate Wisehart’s

      participation because Wisehart had engaged in a sexual relationship with

      another participant of the program and then lied about it. The trial court held a

      hearing on the notice of termination from the re-entry program. During that

      hearing, Wisehart admitted that he had violated the terms and conditions of the

      re-entry program. The trial court accepted his admission and terminated him

      from the program.



      Court of Appeals of Indiana | Memorandum Decision 34A02-1711-CR-2599 | August 3, 2018   Page 3 of 13
[7]   The State then filed a petition to revoke Wisehart’s probation. In the petition,

      the State alleged that Wisehart had violated the terms of his probation when he

      failed to complete the re-entry program. On October 12, the trial court held a

      hearing on the State’s petition. During the hearing, Wisehart testified that he

      had previously admitted to a sexual relationship with another participant that

      “[he] knew [he] wasn’t supposed to” engage in. Tr. Vol. II at 31. Wisehart’s

      probation officer testified that Wisehart was required to complete the re-entry

      program as a condition of his placement but that he did not complete the

      program. Wisehart’s probation officer further testified that Wisehart

      understood the rules that he was required to follow.


[8]   The trial court found that Wisehart had violated the terms of his probation and

      proceeded to hear evidence concerning sentencing. Wisehart called the other

      program participant with whom Wisehart had the sexual relationship as a

      witness. The other program participant testified that she had also admitted to

      violating the terms of her re-entry program when she had sexual contact with

      Wisehart. Wisehart’s sexual partner further testified that, as a result of her

      violation, she spent the weekend in jail and was then placed back into the re-

      entry program.


[9]   Wisehart called several other individuals as witnesses who testified as to his

      character, his work ethic, and his regular attendance in recovery programs.

      Wisehart also testified during the hearing. Wisehart testified that he had not

      received any demerits or had any issues during his incarceration, that he had

      received promotions at his job, and that he had not had any trouble with the

      Court of Appeals of Indiana | Memorandum Decision 34A02-1711-CR-2599 | August 3, 2018   Page 4 of 13
law since his release. Wisehart attempted to give mitigating testimony

regarding the violation of the drug re-entry program, but the trial court did not

allow the testimony. Specifically, the following dialogue occurred between

Wisehart and his attorney, Mr. Curtis:


        [MR. CURTIS]: And so in terms of what we’re here about today
        is in regard to a violation of rules and you did have a relationship
        with [the other program participant], is that correct?


        [Wisehart]: I did.


        [MR. CURTIS]: Ok. And you weren’t totally forthcoming with
        [your probation officer], is that right?


        [Wisehart]: That’s right.


        [MR. CURTIS]: Tell the Judge about that.


        [Wisehart]: Well,—


        THE COURT: Mr. Curtis, we’ve already indicated—


        MR. CURTIS: That’s fine.


        THE COURT: We’re not going to go into the reasons for the
        termination from Re-Entry.


        MR. CURTIS: I understand.


Id. at 51-52.


Court of Appeals of Indiana | Memorandum Decision 34A02-1711-CR-2599 | August 3, 2018   Page 5 of 13
[10]   At the conclusion of the hearing, the trial court found as follows:


               As I indicated earlier, I think we have to take into consideration
               individual character and circumstances of the Defendant not to,
               to other people who were involved. Mr. Wisehart went to
               prison, convicted of Dealing in Methamphetamine, and what the
               Court was unaware of or had forgotten . . . when he came back
               to the Re-Entry Program they said he was also serving time as a
               child molester and what we have is behavior, while he’s on Re-
               Entry, is he continues to be a sexual predator and he lies about
               it[.]


       Id. at 58. Accordingly, the trial court revoked Wisehart’s probation and

       ordered him to serve the balance of his previously-suspended sentence. This

       appeal ensued.


                                      Discussion and Decision
                                     Issue One: Probation Revocation

[11]   Wisehart first contends that the trial court abused its discretion when it revoked

       his probation because it failed to provide Wisehart with written or oral rules of

       probation. “Probation is a matter of grace left to trial court discretion, not a

       right to which a criminal defendant is entitled.” Prewitt v. State, 878 N.E.2d

       184, 188 (Ind. 2007). “‘Probation is a criminal sanction wherein a convicted

       defendant specifically agrees to accept conditions upon his behavior in lieu of

       imprisonment.’” McCarty v. State, 94 N.E.3d 350, 352 (Ind. Ct. App. 2018)

       (quoting Bratcher v. State, 999 N.E.2d 864, 873 (Ind. Ct. App. 2013)). “The

       decision to grant probation is a matter within the sound discretion of the trial

       court.” Seals v. State, 700 N.E.2d 1189, 1190 (Ind. Ct. App. 1998). “An abuse

       Court of Appeals of Indiana | Memorandum Decision 34A02-1711-CR-2599 | August 3, 2018   Page 6 of 13
       of discretion occurs when the decision is clearly against the logic and effect of

       the facts and circumstances before it, or the reasonable, probable, and actual

       deductions to be drawn therefrom.” McCarty, 94 N.E.3d at 353. “The court

       determines the conditions of probation and may revoke probation if the

       conditions are violated.” Seals, 700 N.E.2d at 1190.


[12]   Indiana Code Section 35-38-2-2.3(b)(1) provides that “[w]hen a person is placed

       on probation, the person shall be given a written statement specifying . . . the

       conditions of probation[.]” “The intent behind Indiana Code section 35-38-2-

       2.3 is ‘to provide a defendant with prospective notice of the standard of conduct

       required of him or her while on probation and to prohibit the imposition of

       additional conditions after sentencing.’” McCarty, 94 N.E.3d at 353 (quoting

       Kerrigan v. State, 540 N.E.2d 1251, 1252 (Ind. Ct. App. 1989)).


[13]   Wisehart specifically asserts that the trial court failed to provide him with

       written terms of his probation and that “[n]othing in the record indicates that

       Wisehart acknowledged that he understood the conditions of his probation.”

       Appellant’s Br. at 11. He further asserts that because the trial court revoked his

       probation “based upon the violation of a term of probation that was not

       included in any writing provided to Wisehart at the time of his modification,

       nor recorded orally on the record with an acknowledgment by Wisehart that he

       understood the terms of probation,” he should be returned to the Howard

       County Probation Department. Appellant’s Br. at 12.




       Court of Appeals of Indiana | Memorandum Decision 34A02-1711-CR-2599 | August 3, 2018   Page 7 of 13
[14]   But Wisehart did receive written notice of the conditions of his probation,

       including the specific condition that he complete the re-entry program. When

       the trial court originally sentenced Wisehart after he had pleaded guilty, the

       sentencing order contained the following condition: “As specific conditions of

       probation, the Defendant is Ordered to successfully attend, complete and pay

       for the Howard County Drug and Alcohol Program . . . .” Appellant’s App.

       Vol. II at 63. And, after Wisehart had filed a petition to modify his sentence,

       the trial court issued another order that stated: “As a specific condition of the

       Community Transition Program and Probation, the Defendant is ordered to

       successfully complete, and make satisfactory arrangements to pay for, the

       Howard County Re-Entry Program.” Id. at 77. As such, the trial court twice

       notified Wisehart in written orders that he was required to successfully

       complete the re-entry program as a condition of his probation.1 Because the

       trial court provided written notice to Wisehart that he was required to complete

       the re-entry program as a specific condition of his probation and because

       Wisehart violated that condition when he failed to complete the re-entry

       program, the trial court did not abuse its discretion when it revoked Wisehart’s

       probation.




       1
         Wisehart does not contend that the trial court failed to provide him with written notice of the conditions of
       the re-entry program. Further, Wisehart admitted during the hearing on the petition to revoke his probation
       that he knew he “wasn’t supposed to” engage in a sexual relationship with another re-entry program
       participant. Tr. Vol. II at 31.

       Court of Appeals of Indiana | Memorandum Decision 34A02-1711-CR-2599 | August 3, 2018              Page 8 of 13
                                             Issue Two: Sentence

[15]   Wisehart next asserts that the trial court abused its discretion when it ordered

       him to serve the balance of his previously-suspended sentence. “A trial court’s

       sentencing decisions for violations of probation are reviewed for an abuse of

       discretion.” Figures v. State, 920 N.E.2d 267, 273 (Ind. Ct. App. 2010) (citing

       Prewitt, 878 N.E.2d at 188). “An abuse of discretion occurs where the trial

       court’s decision is clearly against the logic and effects of the facts and

       circumstances. Id. Specifically, Wisehart contends that the trial court abused

       its discretion when it sentenced him because it did not allow him to present

       mitigating evidence and because he received a harsher sentence than his sexual

       partner. We address each argument in turn.


                                              Mitigating Evidence

[16]   Wisehart asserts that the trial court abused its discretion when it sentenced him

       because it did not allow him to present mitigating evidence to explain why his

       violation should not result in the revocation of his probation. It is well settled

       that “even a probationer who admits the allegations against him must still be

       given an opportunity to offer mitigating evidence suggesting that the violation

       does not warrant revocation.” Woods v. State, 892 N.E.2d 637, 640 (Ind. 2008).


[17]   Here, during the hearing on the petition to revoke his suspended sentence,

       Wisehart attempted to testify about the violation of the drug re-entry program,

       but the trial court interrupted and stated that the court was “not going to go into

       the reasons for the termination from Re-Entry.” Tr. Vol. II at 52. Accordingly,


       Court of Appeals of Indiana | Memorandum Decision 34A02-1711-CR-2599 | August 3, 2018   Page 9 of 13
       Wisehart contends that “the trial court intervened and prevented questioning on

       the facts and circumstances leading up to the termination from Re-Entry Court”

       and, thus, he was not given an opportunity to explain why his violation should

       not have resulted in the revocation of his probation. Appellant’s Br. at 8. We

       agree.


[18]   By denying Wisehart this opportunity, the trial court erred. See Woods, 892

       N.E.2d at 641. However, on this record, Wisehart is not entitled to relief.


                To reverse a trial court’s decision to exclude evidence, there must
                have been error by the court that affected the defendant’s
                substantial rights and the defendant must have made an offer of
                proof or the evidence must have been clear from the context.
                This offer to prove is necessary to enable both the trial court and
                the appellate court to determine the admissibility of the
                testimony and the prejudice which might result if the evidence is
                excluded. The purpose of an offer of proof is to convey the point
                of the witness’s testimony and provide the trial judge the
                opportunity to reconsider the evidentiary ruling. Equally
                important, it preserves the issue for review by the appellate court.


       Id. at 641-42 (citations and quotation marks omitted).


[19]   While the trial court did not allow Wisehart to explain why his violation should

       not result in the revocation of his probation, Wisehart did not make an offer of

       proof to the court. He did not explain how he would have testified and, as

       such, he did not explain how his testimony could have affected the outcome,

       especially given the fact that Wisehart still presented other mitigating evidence

       in the form of his testimony and the testimony from several people who


       Court of Appeals of Indiana | Memorandum Decision 34A02-1711-CR-2599 | August 3, 2018   Page 10 of 13
       described his work ethic and his character. Because Wisehart did not make an

       offer of proof, he has not preserved the issue for our review. See id. at 642.


                                              Disparate Sentence

[20]   Wisehart next contends that the trial court abused its discretion when it ordered

       him to serve the remainder of his previously-suspended sentence. Specifically,

       he argues that the trial court abused its discretion when it sentenced him to the

       full balance of his term because his sexual partner was only “sanctioned and

       returned to the Re-Entry Court program without further punishment” and that

       there was “no discernable difference between the violation committed by [her]”

       and the violation that Wisehart had committed. Appellant’s Br. at 9. Wisehart

       acknowledges that the “disparate treatment alone is not clearly an abuse of

       discretion[.]” Id. at 10. But, he asserts that the disparate treatment “coupled

       with the numerous achievements Wisehart had made during his time in the Re-

       Entry Court Program” demonstrates that the trial court abused its discretion.

       Id. We cannot agree.


[21]   It is well settled that, if the court finds that a person has violated a condition

       probation, the court may “[o]rder execution of all or part of the sentence that

       was suspended at the time of initial sentencing.” Ind. Code. § 35-38-2-3(h)(3)

       (2018). And, again, “[a] trial court’s sentencing decisions for violations of

       probation are reviewed for an abuse of discretion.” Figures, 920 N.E.2d at 273.


[22]   Even though Wisehart received a different sanction than his sexual partner, we

       cannot say that the trial court abused its discretion when it ordered him to serve


       Court of Appeals of Indiana | Memorandum Decision 34A02-1711-CR-2599 | August 3, 2018   Page 11 of 13
       the balance of his previously suspended sentence. We initially note that

       Wisehart has not presented any evidence regarding the original crime that his

       sexual partner committed, the length of her original sentence, or her behavior

       while incarcerated or while on probation. As such, we cannot speculate as to

       why his sexual partner was returned to the re-entry program after she had

       admitted to violating the rules.


[23]   But, here, the trial court sentenced Wisehart to the balance of his suspended

       sentence based on several factors, including the fact that Wisehart was initially

       sentenced to an aggregate term of eighteen years executed after he had pleaded

       guilty to several drug-related offenses, including dealing in methamphetamine,

       as a Class B felony. Additionally, the trial court considered the fact that

       Wisehart had previously been convicted of a sex offense and that the instant

       violation of the re-entry rules involved another incident of inappropriate sexual

       conduct. As a result, the trial court found that Wisehart “presents a danger to

       our society” and sentenced him to the balance of his sentence. Tr. Vol. II at 58.

       Based on those factors, we cannot say that the trial court abused its discretion

       when it sentenced Wisehart to serve the balance of his previously-suspended

       sentence.2 We affirm the trial court’s order.




       2
         While the trial court only relied on the above-mentioned violations when it sentenced Wisehart to serve the
       balance of his sentence, the record indicates that Wisehart committed other minor violations when he twice
       missed calling in for a drug test, when he failed to bring meeting slips to the trial court, when he missed a
       scheduled meeting, when he approached the Assistant Chief Probation Officer at church about probation
       rules, and when he had a protective order filed against him.

       Court of Appeals of Indiana | Memorandum Decision 34A02-1711-CR-2599 | August 3, 2018          Page 12 of 13
[24]   Affirmed.


       Crone, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 34A02-1711-CR-2599 | August 3, 2018   Page 13 of 13